Citation Nr: 1752121	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  08-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of the Veteran's claims file rests with the RO in Los Angeles, California.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Board remanded the Veteran's claim for additional development.  Specifically, the Board requested that the RO contact the Defense Finance and Accounting Service (DFAS) to obtain the exact dates of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his service with the U.S. Naval Reserve.  Additionally, the Board found an August 2013 VA opinion regarding the etiology of the Veteran's bilateral hearing loss to be inadequate and requested a new VA opinion as to whether the Veteran's bilateral hearing loss was related to his active duty service.  Review of the claims file reflects that the RO has not complied with the Board's October 2015 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

In April 2013, the RO contacted the National Personnel Records Center (NPRC), using "code 13" and requested verification of the Veteran's dates of ACDUTRA and INACDUTRA.  In June 2013, the NPRC responded that use of the Beneficiaries Identification and Records Location System (BIRLS) Veterans Identification Data (VID) screen could be used as proof of service.  The record does not reflect that the RO contacted DFAS, as requested, to obtain the Veteran's ACDUTRA and INACDUTRA dates.  Accordingly, the RO must comply with the Board's prior remand directives and contact DFAS to obtain this information.

In June 2017, the Veteran underwent a VA audiological evaluation.  The VA examiner conducted an audiogram and concluded that the Veteran's hearing acuity did not meet the minimum threshold to qualify as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  The examiner did not provide any of the opinions requested by the Board.  

While the Board recognizes that the Veteran's hearing was normal for VA purposes during the June 2017 VA examination, the August 2013 VA audiological examination reflects that the Veteran's bilateral hearing loss met the threshold of disability for VA purposes at that time.  Id.  Because there is evidence of a bilateral hearing loss disability during the period in which the Veteran's claim was on appeal, the criteria for establishing a current diagnosis of bilateral hearing loss have been met.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Veteran should be provided with a new VA examination to assess the etiology of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Service (DFAS) and request verification of all periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Naval Reserves.  

If the RO cannot locate the above requested records, document the attempts that were made in the claims file and explain in writing why further attempts to locate or obtain these records would be futile.  Thereafter, (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (2012); 38 C.F.R. § 3.159(e) (2017).  The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA audiology examination to determine the nature and extent of any hearing loss in either ear, and to obtain an opinion as to whether bilateral hearing loss is related to the Veteran's active duty service or any period of ACDUTRA or INACDUTRA.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary must be conducted, to include audiometric testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss in either ear is related to any incident of service, including prolonged daily noise exposure from artillery, heavy laundry machinery, and/or air compressors during service.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's lay statements and any other competent lay reports must be considered in formulating the requested opinion.  It is also noted that the Veteran's exposure to loud noise during service has been conceded due to verified combat service aboard the U.S.S. CARPENTER.  The examiner should consider and discuss the Veteran's lay statements of record pertaining to the onset of his symptoms.  

The examiner should also discuss, as relevant, the normal whispered voice testing results reflected on the March 1975 and January 1977 examination reports as well as the audiology findings shown in the May 1994 VA examination.

The examiner must provide a thorough rationale for all opinions expressed.  

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2017).

4.  After completing all appropriate development, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




